Citation Nr: 1739149	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-89 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a heart condition. 

2. Entitlement to service connection for diabetes. 

3. Entitlement to service connection for cataracts/loss of vision.

4. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse
ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to April 1960 and had several periods of active duty for training (ACDUTRA) during service with the Army National Guard from June 1960 to June 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011 and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in June 2017 the Veteran's representative submitted a Motion to Remand for a Videoconference Hearing and noted that the Veteran had requested a hearing before the Board via videoconference in his August 2013 notice of disagreement and that a notation by the Agency of Original Jurisdiction (AOJ) in the VBMS file next to the Veteran's VA Form 9, submitted in December 2013 indicated "Travel Board requested."  The record reflects that the Veteran's December 2013 VA Form 9 included the following statement, "I request a hearing before a local DRO [decision review officer] hearing officer."  The Veteran was scheduled for and provided a hearing at his local RO in front of a DRO in April 2014.  A transcript of the hearing is located in the Veteran's electronic claims folder.  This evidence reflects that the Veteran did not request a hearing before the Board in his VA Form 9, and the AOJ notation in the VBMS file to the contrary appears to be in error.  Although the Veteran indicated in his August 2013 notice of disagreement that he wished to appear at a Board videoconference hearing, governing regulation provides that a hearing before the Board at a VA field facility may be requested when submitting the VA Form 9, and that any request for such a hearing before the filing of a substantive appeal will be rejected.  38 C.F.R. § 20.703.  Therefore, as the Veteran was provided with a hearing before a DRO as requested, the Motion for Remand for a Videoconference Hearing is denied.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

Unfortunately, this matter must be remanded again for further development.  

The Veteran contends that he has a heart condition, diabetes, and cataracts/loss of vision related to his service.  In addition, the Veteran asserts that the previously final decision denying service connection for his right knee disability should be reopened due to the receipt of new and material evidence.  

In December 2013, the Veteran submitted VA Forms 21-4142, Authorization and Consent to Release Information to VA, for Dr. T.B. (for treatment for his cataracts/loss of vision from 2005 to the present) and for Indian Health Services (indicating treatment for all claimed disabilities from 1983 to 2012).  The record does not reflect that the AOJ attempted to obtain these identified records.  Although the record contains treatment records from Claremore Indian Hospital, which appears to be associated with Indian Health Services, dated from 2007 to 2012, it appears these were submitted by the Veteran prior to when he submitted the 21-4142 indicating treatment from 1983 to 2012.  Hence, it appears that records from prior to 2007 may be outstanding.  Therefore, any pertinent private records should be obtained and associated with the claims file on remand.  38 C.F.R. § 3.159.

The record also reflects the Veteran receives VA treatment.  The most recent VA treatment records that have been associated with the claims file are from November 2013.  Therefore, updated VA treatment records should also be associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. With any needed assistance from the Veteran, including securing additional VA Forms 21-4142, Authorization and Consent to Release Information to VA, obtain the complete private treatment records for all identified treatment providers, with special attention to records from Dr. T.B. and Indian Health Services.

2. Obtain any and all of the Veteran's VA treatment records from November 2013 to the present.  

3. If any of the records requested in items 1 and 2 cannot be obtained or no longer exist, clearly document the claim file to this effect and appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      § 5109B.



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




